Citation Nr: 0326903	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-09 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $217.00, 
including the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from December 1972 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in January 2001 by the 
Department of Veterans Affairs (VA) Committee of Waivers and 
Compromises at the Debt Management Center in Fort Snelling, 
Minnesota.


REMAND

In May 2000, the VA Regional Office (RO) in San Diego, 
California, informed the veteran that his benefit payments 
had been reduced because the information received indicated 
that his child was no longer attending a VA-approved course 
of instruction, and that this reduction in benefits had 
resulted in an overpayment that he would owe to VA.  Later in 
May 2000, the RO received from the veteran a letter, 
expressly in response to the RO's May 2000 letter (No. 
377/211A), contending that the his child had been and 
continued to be helpless since he was 11 1/2 years old, so that 
he should still be eligible for benefits.  Further, the 
veteran noted that the letter notifying him of the debt had 
been sent to the American Legion rather than Disabled 
American Veterans (DAV).  As the veteran indicated, he 
changed representatives by appointing DAV many years ago, in 
1983.  Proper notification of a veteran's representative may 
be especially important in highly legalistic matters such as 
waivers of overpayment, where proper pleadings and timeliness 
are essential.

According to VA law and regulations, an applicant has 180 
days from the date of notification of an indebtedness in 
order to request relief from recovery of overpayments from 
pension benefits. 38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. §§ 1.963(b), 3.1(q) (2003).  The 180-day period can be 
extended if the individual requesting a waiver demonstrates 
that there was a delay in the receipt of the notice as a 
result of an error by VA or the postal authorities or due to 
other circumstances beyond his control.  If the requester 
substantiates a delay, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q).

In June 2000, the RO awarded benefits based on permanent 
incapacity for self-support of the veteran's child, but 
without providing any clear information apparent from a 
review of the claims file as to the precise effect of this 
determination on the creation of the debt for which he was 
subsequently denied a waiver of overpayment in January 2001.  

In light of the foregoing, the Board agrees with written 
argument presented by the veteran's DAV national 
representative in September 2003, by construing the veteran's 
May 2000 letter as a timely dispute of the creation of the 
debt.  In the undersigned's view, the letter was drafted with 
an intent to dispute that the veteran owed any money to VA, 
since his son continued to be helpless and therefore still 
should be eligible for benefits.  In a case such as this one, 
before adjudicating a waiver application, the lawfulness of 
the debt must first be decided.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  The case is therefore remanded to the 
RO for initial adjudication on the matter of creation of the 
debt, an issue not set forth as an issue on appeal in the 
July 2001 Statement of the Case.  

The Board further notes as relevant that the veteran's proper 
representative was not notified of the debt in May 2000, 
casting some doubt as to whether this was an appropriate date 
upon which to begin calculating the veteran's 180 day time 
limit for requesting a waiver of overpayment. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the issue 
of entitlement to waiver of recovery of 
an overpayment of compensation benefits 
in the calculated amount of $217.00, 
including the matter of whether the 
overpayment was properly created, with 
consideration of any evidence added to 
the record since the Statement of the 
Case (SOC) issued in July 2001.
 
2.   If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2001 SOC, and 
including the matter of whether the debt 
was properly created.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




